DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 02/08/2022 has been considered by the examiner. However, none of the cited references anticipated or rendered obvious the features cited below in Reasons for Allowance.

	
Allowable Subject Matter
	Claims 1-22 are allowed over prior art made of record, applicant’s amendment and for the reasons cited in the remarks filed on 02/08/2022.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 
recording, in a second stereo branch of the microscope optical unit of the stereomicroscope different from a first stereo branch, recording a first image onto a detection surface of a first light image detector with light in a first wavelength range emanating from the object; a second image of the object from a second direction, the recording of the second image onto a detection surface of a second light image detector with light in a second wavelength range emanating from the object; calculating a value of an object property for each location of the multiplicity of locations of the object .. based on ... the first image, and .. the second image, and  the first and second images are recorded simultaneously.

	Claim 1 have been allowed because they are believed to be both novel and nonobvious, for the reason that the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, make obvious, or suggest, at least to the skilled artisan. 
In the instant invention where, a spatially resolved distribution of a property of an object, in particular concentration of a substance present in the object, can be determined. 
Further, possible diverse applications by virtue of the first and second wavelength ranges being correspondingly adapted. The method can be carried out using a conventional stereomicroscope with adapted control.
Claims 2-22, which depend from claim 1, are also allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
March 03/03/2022